Order granting plaintiff’s motion for a bill of particulars modified as hereinafter indicated, and as so modified affirmed, with ten dollars costs and disbursements to the appellants. Item 1 ehminated. Items 2, 3, 12, 15 and 17 modified by eliminating the requirement that the defendants furnish the name or names of the persons acting on their behalf. Items 3, 11, 12, 15, 16, 17 and 18 modified by eliminating the requirements that defendants state specifically or in substance the agreement or authorization if it be oral as well as the place of making of the same. Item 7 ehminated, except that defendants must state whether plaintiff became personally hable on said accounts orally or by writing; and if by a writing that they furnish a copy of the same. Item 9 ehminated. Item 12 ehminated, except that defendants must state the day of the month when the aheged accounting was had with the plaintiff and state whether the accounting was oral or in writing, and if in writing that a copy thereof be furnished. Item 13 modified by ehminating the words “ where and ” in the first hne. Item 17 ehminated, except that defendants state when the aheged promise or agreement was given or made and whether oral or in writing, and if in writing that they furnish a copy. Item 18, in addition to matter already ehminated, eliminate “ and where ” from the first hne. Lazansky, P. J., Rich, Hagarty, Carsweh and Tompkins, JJ., concur. Settle order on notice.